J-S38003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK JAMES LAPHAM                          :
                                               :
                       Appellant               :   No. 262 MDA 2020


      Appeal from the Judgment of Sentence Entered November 26, 2019,
                in the Court of Common Pleas of Berks County,
             Criminal Division at No(s): CP-06-CR-0004379-2018.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED NOVEMBER 24, 2020

        Mark James Lapham appeals from the judgment of sentence imposed

after the trial court convicted him in a bench trial of accident involving death

or personal injury while not properly licensed (“AIDPI”), and four summary

convictions under the Vehicle Code:            driving while operating privilege is

suspended or revoked, driving on roadways land for traffic, careless driving,

and driving vehicle at safe speed.1            On appeal, Lapham challenges the

sufficiency and the weight of the evidence supporting each conviction, as well

as a challenge to the discretionary aspects of his sentence.          After careful

review, we affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 See 75 Pa.C.S.A. §§ 3742.1, 1543(a), 3309(1), 3714(a), and 3361,
respectively.
J-S38003-20



      The trial court summarized the pertinent facts as follows:
            During the 5 p.m. hour on Friday, July 27, 2018,
        [Lapham] was traveling westbound in the right lane of a
        segment of US 422 known as the West Shore Bypass.
        During this seven-mile segment, US 422 is a limited-access
        highway with six interchanges, including the “Penn
        Street/Penn Avenue” cloverleaf interchange in West
        Reading, Berks County. [Lapham] was driving a silver Jeep
        Compass.

            At the same time, Placido Santana was using the
         westbound entrance ramp lane from Penn Street/Penn
         Avenue (US 422 Business) trying to merge onto the West
         Shore Bypass. This entrance ramp is located on the right
         side of US 422 and is the final ramp of this interchange for
         vehicles traveling west. This interchange is very tight, and
         this westbound ramp is especially tricky because US 422
         Business intersects/merges into US 422 west within a curve.

            During a non-jury trial held May 20, 2019, Santana
         testified via an interpreter that [Lapham] rear-ended him
         while Santana was completely within the entrance ramp
         lane. Santana stated there was at least one car in front of
         him on the entrance ramp waiting to merge onto US 422,
         and that at no time prior to the accident did he leave the
         entrance ramp lane.

            It is undisputed that Santana had proceeded beyond the
         yield signs and was located within the acceleration portion
         of the lane close to the junction of the ramp and freeway
         when he was hit; however, given the time of day (evening
         rush hour on a weekday) traffic on the ramp was at or near
         a standstill as cars waited for a chance to merge from US
         422 Business (Penn Street/Penn Avenue westbound) onto
         US 422 westbound (West Shore Bypass).              It is also
         undisputed that after striking Santana’s vehicle, [Lapham’s]
         Jeep Compass veered right and crashed into the guardrail.
         [Lapham’s] vehicle came to a stop before the entrance ramp
         terminated (i.e., at a point of the highway where a portion
         of the US 422 Business ramp was still clearly marked).

Trial Court Opinion, 4/8/20, at 2 (citation to record omitted).



                                     -2-
J-S38003-20



      The trial court also noted that testimony from the police officer who

responded to the accident and spoke with Lapham at the scene, differed from

Lapham’s testimony. The court explained this disparity as follows:

             To summarize, Santana testified that he never left the
         entrance ramp lane. Officer [Kyle] Bohn testified that
         [Lapham] told him at the time of the accident that he
         ([Lapham]) swerved from his through lane to avoid a vehicle
         stopped in his lane ahead of him, and in doing so rear-ended
         Santana. [Lapham] testified that Santana started to enter
         US 422 from the ramp, and that [Lapham] swerved to avoid
         Santana. [Lapham] further testified that Santana then
         turned back into the entrance ramp lane (“we did kind of
         like a twist or type of a motion”), and that is why the rear-
         end collision took place in the ramp lane rather than the
         through lane.

Trial Court Opinion, 4/8/20, at 5.

      The court convicted Lapham on all of the charges. Although the trial

court scheduled sentencing for June 24, 2019, Lapham failed to appear, and

the court issued a bench warrant for his arrest.     Lapham was detained on

November 26, 2019. That same day, the trial court sentenced Lapham to a

two-year probationary term for the accident involving death or personal injury

while not properly licensed, and imposed fines for summary convictions.

Lapham filed a timely post-sentence motion in which he challenged the

sufficiency and weight of the evidence supporting his convictions and a

discretionary challenge to the sentence the trial court imposed. The trial court

denied the motion. This appeal followed. Both Lapham and the trial court

have complied with Pa.R.A.P. 1925.




                                     -3-
J-S38003-20



       As noted above, on appeal, Lapham challenges the sufficiency and the

weight of the evidence supporting his AIDPI conviction, as well as three of his

four traffic offenses.2      In addition, Lapham challenges the discretionary

aspects of his sentence.

       With regard to Lapham’s sufficiency challenges, we first reiterate our

scope and standard of review for such claims, and then we will address the

evidence supporting each conviction separately.

                                               I.

       With regard to his sufficiency challenge, our standard and scope of

review are well settled:

              The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder. In addition,
          we note that the facts and circumstances established by the
          Commonwealth need not preclude every possibility of
          innocence. Any doubts regarding a defendant’s guilt may
          be resolved by the fact-finder unless the evidence is so weak
          and inconclusive that as a matter of law no probability of
          fact may be drawn from the combined circumstances. The
          Commonwealth may sustain its burden of proving every
          element of the crime beyond a reasonable doubt by means
          of wholly circumstantial evidence. Moreover, in applying the
____________________________________________


2 Lapham acknowledges that his challenge to the sufficiency of the evidence
supporting his fourth summary offense, driving while operating privilege is
suspended or revoked, is waived on appeal because trial counsel conceded
this fact during Lapham’s trial. See Lapham’s Brief at 10 n.1.



                                           -4-
J-S38003-20


          above test, the entire record must be evaluated and all
          evidence actually received must be considered. Finally, the
          [trier] of fact while passing upon the credibility of the
          witnesses and the weight of the evidence produced, is free
          to believe all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (citations

omitted). “Where the evidence offered to support a verdict is in contradiction

to the physical facts, in contravention to human experience and the laws of

nature, then the evidence is insufficient as a matter of law.” Commonwealth

v. Ortiz, 160 A.3d 230, 234 (Pa. Super. 2017) (citation omitted). A claim

challenging the sufficiency of the evidence is a question of law. Id. at 233.

       Lapham first challenges the sufficiency of the evidence supporting his

conviction for accidents involving death or personal bodily injury while not

properly licensed. According to Lapham, there was “no evidence presented at

trial to establish [he] was criminally negligent.” Lapham’s Brief at 10. This

offense is defined as follows:

          A person whose operating privilege was disqualified,
          canceled, recalled, revoked or suspended and not restored
          or who does not hold a valid driver’s license and applicable
          endorsements for type and class of vehicle being operated
          commits an offense under this section if the person was the
          driver of any vehicle and caused an accident resulting in
          injury or death of any person.

75 Pa.C.S.A. § 3742.1(a).3

____________________________________________


3 Effective December 24, 2018, the Pennsylvania legislature amended
subsection (a) to include two alternative bases for the offense. Subsection
(a)(1) provides similar language as quoted above, while subsection (a)(2)



                                           -5-
J-S38003-20



       In Commonwealth v. Hurst, 889 A.2d 624, 626 (Pa. Super. 2005),

this Court agreed with Hurst that the above statute did not “contain a scienter

requirement on its face.” Nonetheless, we concluded that the criminal statute

was not an “absolute liability statute.” Id. at 28. As we explained:

          [Hurst’s] violation of Section 3742.1 was a misdemeanor of
          the second degree, and not a summary offense, which was
          punishable by a maximum penalty of two years in prison.
          See 18 Pa.C.S.A. § 1104. The nature of the offense, which
          involves a causation element, and the potentially severe
          penalty are sufficient indicia that the legislature did not
          intend to eliminate the mens rea element and make
          accidents involving death or personal injury while a driver is
          not properly licensed a strict liability crime.

Hurst, 889 A.2d at 628.

       Thus, in Hurst, we had to determine the required culpability for the

vehicular offense at issue under the Crimes Code, specifically 18 Pa.C.S.A. §§

302 and 305.       Id.    After considering the language of these sections, we

concluded that:

          18 Pa.C.S.A. § 302(a) establishes the culpability
          requirements for a violation of Section 3742.1 of the
          [Vehicle Code], and therefore, criminal negligence as
          defined in 18 Pa.C.S.A. § 302(b)(4) is the minimum level of
          culpability the Commonwealth was required to establish at
          trial.




____________________________________________


provides “or . . . acted with negligence that contributed to causing the accident
injury or death of a person.”


                                           -6-
J-S38003-20



Id. at 629.      This conclusion was supported by appellate decisions which

determined the scienter requirement for similar Vehicle Code violations. See

id. at 629-30.

      Section 302(b)(4) defines the concept of “criminal negligence” as

follows:

           A person acts negligently with respect to a material element
           of an offense when he should be aware of a substantial and
           unjustifiable risk that the material element exists or will
           result from his conduct. The risk must be of such a nature
           and degree that the actor’s failure to perceive it, considering
           the nature and intent of his conduct and the circumstances
           known to him, involves a gross deviation from the standard
           of care that a reasonable person would observe in the
           actor’s situation.

18 Pa.C.S.A. § 302(b)(4).

      In Commonwealth v. Kutzel, 64 A.3d 1114 (Pa. Super. 2013), this

Court considered how to determine whether an actor’s conduct constituted a

gross deviation from the standard of care. We reiterated:

           In determining whether a person’s actions constitute
           criminal negligence one must obviously consider the entire
           situation; and we hold that the determination whether those
           actions qualify as a “gross deviation” within the meaning of
           the statute, can depend upon the nature of the standard
           applicable to a given situation.

Kutzel, 64 A.3d at 1119 (citation omitted).

      Here, the trial court rejected Lapham’s claim that the Commonwealth

failed to prove that his actions on the day of the accident constituted criminal

negligence. The court, as fact finder, accepted Santana’s testimony that he



                                        -7-
J-S38003-20



suffered injuries from the accident and Trooper Bohn’s testimony that Lapham

did not have a valid driver’s license at the time of the collision. The trial court

concluded that, “[b]ased on this evidence and the credible testimony of

Santana and Officer Bohn concerning how the accident happened, the court

denied [Lapham’s] challenges to the sufficiency of the evidence as to AIDPI.

Trial Court Opinion, 4/8/20, at 7.

      Addressing Lapham’s claim to the contrary, the trial court concluded:

             [Lapham’s] argument is based on his own testimony that
         he rear-ended Santana’s vehicle only after swerving to avoid
         a bigger accident. Essentially, he claims that he should be
         found not guilty pursuant to the sudden emergency
         doctrine. In this way, [Lapham] couches a weight of the
         evidence argument as one challenging sufficiency.
         [Lapham] seemingly contends that there was no evidence
         that he was criminally negligent in the manner in which he
         drove, but his claim requires that the fact finder believe his
         testimony and ignore the Commonwealth’s witnesses. This
         is a weight of the evidence challenge – not sufficiency.

Trial Court Opinion, 4/8/20, at 7 n.iv.

      Our review of the record supports the trial court’s conclusion. In arguing

to the contrary, Lapham now asserts that “[t]he Commonwealth did not offer

testimony concerning [his] speed or sufficient details on his driving and traffic

conditions immediately preceding the accident,” and challenges Santana’s

testimony, based on his observations from his rearview mirror, as “unclear.”

Lapham’s Brief at 28. In addition, Lapham likens the situation in his case to

that in Kutzel, supra. We cannot agree.




                                       -8-
J-S38003-20



      First, as a matter of credibility, the trial court accepted Santana’s

testimony regarding the accident, as well as Officer Bohn’s testimony

regarding statements Lapham made at the accident scene. Because these

credibility determinations supported by the record, we cannot disturb them.

Hansley, supra. As the trial court noted, Lapham actually challenges the

weight of the evidence supporting his convictions rather than the sufficiency.

      Moreover, Lapham’s reliance upon Kutzel is misplaced, as the facts of

that case are easily distinguishable.    In Kutzel, after observing the traffic

signal turn green, Kutzel turned right and struck a nine-year-old child that

was using a crosswalk. Kutzel, 64 A.3d at 1115. We vacated Kutzel’s AIDPI

conviction because there “was no evidence that [Kutzel’s] failure to perceive

[the child] crossing the street represented a gross deviation from the standard

of care to which a reasonable driver would adhere.” Id. at 1119. Here, the

facts, as accepted by the trial court and supported by the record, paint a

markedly different situation that lead to the collision in this case.

      Finally, Lapham’s reliance upon Commonwealth v. Heck, 491 A.2d

212 (Pa. Super. 1985), is also misplaced. In that case, a jury convicted Heck

of vehicular homicide after his northbound vehicle made a left-hand turn and

collided with a motorcyclist traveling southbound.          We vacated Heck’s

judgment of sentence after concluding that Heck was not criminally negligent

because the elevation of the intersection where the collision occurred may

have interfered with Heck’s ability to observe the motorcycle. Id. at 217-18.

In analogizing to Heck, Lapham argues that his “failure to apprehend a hazard

                                      -9-
J-S38003-20



in time was not a gross deviation from a reasonable standard of care.”

Lapham’s Brief at 30. The hazard upon which Lapham bases this claim—his

testimony that Santana’s vehicle entered the highway—was expressly rejected

by the trial court as fact finder.

      Here, Lapham contends “the combined factors of rush hour traffic and

Santana’s unexpected maneuver combined to cause that accident at issue.”

Lapham’s Brief 29. As, noted above, the trial court found credible Santana’s

testimony that he never left the entrance ramp and therefore accepted

evidence that Lapham’s actions represented a gross deviation from the

standard of care. See also Commonwealth v. Best, 120 A.3d 329, 342 (Pa.

Super. 2015) (holding evidence sufficient to uphold AIDPI conviction when

there was evidence from which the jury could conclude that the defendant

caused the head-on collision, that the victims suffered personal injury, and

the defendant stipulated at trial that his license was suspend at the time of

the accident). Thus, Lapham’s first sufficiency challenge fails.

      Lapham next challenges the sufficiency of his summary conviction for

driving on roadways laned for traffic.        Section 3309 of the Vehicle Code

provides, in pertinent part:

             Whenever any roadway has been divided into two or
         more clearly marked lanes for traffic . . . [a] vehicle shall be
         driven as nearly as practicable entirely within a single lane
         and shall not be moved from the lane until the driver has
         first ascertained that the movement can be made with
         safety.

75 Pa.C.S.A. § 3309(1).

                                     - 10 -
J-S38003-20



      Here, the trial court rejected Lapham’s claim that “the Commonwealth

failed to prove, beyond a reasonable doubt, that [he] either failed to drive as

practicable entirely within a single lane or moved from a lane without

ascertaining whether the movement could be made [safely].”            Trial Court

Opinion, 4/8/20, at 8 (citing Lapham’s Rule 1925(b) Statement at ¶ 4). The

court explained:

            [Lapham] and Officer Bohn both testified that the West
            Shore Bypass is divided into two lanes.           Both the
            Commonwealth and [Lapham] presented photographic
            evidence that the lanes are clearly marked. Finally, there is
            no question that [Lapham] swerved out of his lane of travel
            and into the entrance ramp lane, and given that [Lapham]
            violently rear-ended Santana’s vehicle the court inferred
            that [Lapham] did not first ascertain that the movement
            could be made with safety.

Id. at 9.

      Our review of the record supports this conclusion. Lapham asserts that

because “there were no police observations of [him] failing to drive in his lane”

and Santana’s testimony was “unclear,” there was “no testimony whatsoever

[that he] failed to maintain his lane while driving.”      Lapham’s Brief at 32.

Given the totality of the circumstances surrounding the collision, the trial court

properly concluded that Lapham was guilty of this traffic offense. Once again,

Lapham’s true argument goes to the weight the trial court as fact finder

accorded the trial testimony, not the sufficiency. See Commonwealth v.

Palo, 24 A.3d 1050, 1055 (Pa. Super. 2011) (concluding that the appellant

attacks the weight rather than the sufficiency of the evidence when his


                                       - 11 -
J-S38003-20



argument is directed entirely to the credibility of the Commonwealth’s chief

witness). Thus, this sufficiency challenge fails.

      Lapham next challenges his careless driving conviction. Section 3714

of the Vehicle Code provides: “Any person who drives a vehicle in careless

disregard for the safety of persons or property is guilty of careless driving, a

summary offense.” 75 Pa.C.S.A. § 3714(a). Careless disregard is defined as

“less than willful and wanton conduct, but more than ordinary negligence or

the mere absence of care under the circumstances.”         Commonwealth v.

Cathey, 645 A.2d 250, 250 (Pa. Super. 1994) (citation omitted).

      Lapham asserts that the Commonwealth “cannot support a verdict for

Careless Driving merely because an accident occurred.” Lapham’s Brief at 34.

The trial court disagreed, concluding that “[p]roof of careless disregard for the

safety of persons or property in this case can be inferred from the fact that

[Lapham] was unable to stop his vehicle without first striking the car in front

of him, and instead had to swerve into the entrance ramp lane.” Trial Court

Opinion, 4/8/20, at 9.    Our review of the record supports this conclusion.

Thus, Lapham’s sufficiency challenge fails.

      In his final sufficiency challenge, Lapham claims that the Commonwealth

failed to present sufficient evidence to support his conviction for driving at a

safe speed. This traffic offense is defined, in pertinent part, as follows:

            No person shall drive a vehicle at a speed greater than is
         reasonable and prudent under the conditions and having
         regard to the actual and potential hazards then existing, nor
         at a speed greater than will permit the driver to bring his
         vehicle to a stop within the assured clear distance ahead.

                                     - 12 -
J-S38003-20



75 Pa.C.S.A. § 3361.

      Lapham asserts that the Commonwealth failed to present evidence that

he drove his vehicle at a speed greater than what was reasonable under the

circumstances since “[n]o testimony [was] offered whatsoever concerning the

speed of [his] vehicle.” Lapham’s Brief at 36. The trial court rejected this

claim:

            As noted, the court believed the testimony of Officer
         Bohn; namely, that [Lapham] said to the officer at the
         time/scene of the collision that he swerved from his lane
         into the entrance ramp lane to avoid a vehicle that was
         traveling in the same lane of traffic. The court did not
         believe [Lapham’s] testimony that Santana swerved into the
         through lane. [Based] on Officer Bohn’s testimony, it is
         clear that [Lapham] was driving at a speed greater than
         permitted him to bring his vehicle to a stop within the
         assured clear distance ahead. If [Lapham] had been driving
         at an appropriate speed, he could have stopped within his
         own lane instead of swerving.

Trial Court Opinion, 4/8/20, at 10.

      Once again, our review of the record supports this conclusion. Lapham

cites us to no case authority that requires that the Commonwealth establish a

specific rate of speed in order to convict a person of this offense. “Speeding

alone does not violate the statute.” Commonwealth v. Heberling, 678 A.2d

794, 795 (Pa. Super. 1996). Rather, “[t]here must be proof of speed that is

unreasonable or imprudent under the circumstances[.] Id. Here, Officer Bohn

testified that Lapham told him his Jeep went airborne after hitting Santana’s

vehicle and came to rest atop the guardrail. See N.T., 5/20/19, at 38. From

such evidence the trial court could appropriately conclude that Lapham was

                                      - 13 -
J-S38003-20



guilty of driving too fast for the conditions presented.        Thus, his final

sufficiency claim fails.

      In sum, we conclude that the record supports the trial court’s conclusion

that sufficient evidence supports all of the convictions challenged by Lapham.

                                      II.

      We next address Lapham’s challenge to the weight of the evidence

supporting his convictions. When reviewing a challenge to the weight of the

evidence, our standard of review is as follows:

         The essence of appellate review for a weight claim appears
         to lie in ensuring that the trial court's decision has record
         support. Where the record adequately supports the
         trial court, the trial court has acted within the limits
         of its discretion.

                                     ***

         A motion for a new trial based on a claim that the verdict is
         against the weight of the evidence is addressed to the
         discretion of the trial court. A new trial should not be
         granted because of a mere conflict in the testimony or
         because the judge on the same facts would have arrived at
         a different conclusion. Rather, the role of the trial judge is
         to determine that notwithstanding all the facts, certain facts
         are so clearly of greater weight that to ignore them or to
         give them equal weight with all the facts is to deny justice.

                                     ***

         An appellate court's standard of review when presented with
         a weight of the evidence claim is distinct from the standard
         of review applied by the trial court. Appellate review of a
         weight claim is a review of the exercise of discretion,
         not of the underlying question of whether the verdict
         is against the weight of the evidence.


                                     - 14 -
J-S38003-20



Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations

omitted) (emphasis added). Absent an abuse of discretion, the trial court’s

decision will not be disturbed.   See Commonwealth v. Griffin, 515 A.2d

865, 869 (Pa. 1986).      An abuse of discretion “is not merely an error in

judgment.    Rather, it involves bias, partiality, prejudice, ill-will, manifest

unreasonableness or a misapplication of the law.” Commonwealth v. West,

937 A.2d 516, 521 (Pa. Super. 2007) (citation omitted). By contrast, a proper

exercise of discretion “conforms to the law and is based on the facts of record.”

Id.

      In denying Lapham’s weight claim, the trial court explained:

             [Lapham] argued in his post-sentence motion, and avers
         . . . that [t]he guilty verdicts were contrary to the weight of
         the evidence where [Santana’s] testimony about the
         accident was contradictory, inconsistent with prior
         testimony and not credible. First, this claim ignores the
         testimony of Officer Bohn and documentary evidence.
         Moreover, [Lapham] does not identify how or why Santana’s
         testimony was contradictory and/or inconsistent with prior
         testimony, and there is no support for these claims in the
         record.

Trial Court Opinion, 4/8/20, at 5 (quotation marks and citation omitted). The

court then noted that, as fact finder, it was its job to pass upon the credibility

of witnesses and that the court could consider the interest of a witness in the

outcome of the trial when making this determination. See id. at 5-6. The

court then expressly stated that “it found both Santana and Officer Bohn to

be credible and did not believe [Lapham’s] trial testimony.” Id. at 6. Thus,

the trial court stated that it properly denied Lapham’s weight challenge.

                                      - 15 -
J-S38003-20



      Our review of the record supports this conclusion. Lapham’s claims to

the contrary are without merit in that in his brief he now provides specific

instances where he believes Santana’s testimony was inconsistent and refers

to his testimony, which the trial court found unworthy of belief. See Lapham’s

Brief at 38. In essence, Lapham asks this Court to reassess the evidence and

substitute our judgment for that of the trial court.     This is not a proper

appellate function when considering a weight challenge. Clay, supra. Thus,

Lapham’s weight challenge fails.

                                     III.

      Lapham’s final claim challenges the discretionary aspects of his

sentence. This Court has explained that, to reach the merits of a discretionary

sentencing issue, we must conduct a four-part analysis to determine:

         (1) whether the appeal is timely; (2) whether Appellant
         preserved his issue; (3) whether Appellant's brief includes a
         concise statement of the reasons relied upon for allowance
         of appeal with respect to the discretionary aspects of
         sentence [in accordance with 2119(f)]; and (4) whether the
         concise statement raises a substantial question that the
         sentence is appropriate under the sentencing code. . . . [I]f
         the appeal satisfies each of these four requirements, we will
         then proceed to decide the substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

      Here, Lapham satisfied the first three requirements under Colon.

Accordingly, we must determine whether he has raised a substantial question

for our review. An appellant raises a “substantial question” when he “sets


                                    - 16 -
J-S38003-20



forth a plausible argument that the sentence violates a provision of the

[S]entencing [C]ode or is contrary to the fundamental norms of the sentencing

process.”   Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super.

2010) (citation omitted).

     The Commonwealth contends that Lapham’s Rule 2119(f) statement is

deficient because Lapham “does not prove any fact or argument in the

Statement whatsoever.” Commonwealth’s Brief at 24. A reading of Lapham’s

two-page statement reveals that it consists of no more than boilerplate

statements of law and fails to provide any facts or arguments applying this

case law to the circumstances surrounding the sentence imposed.       In this

situation, this Court has found waiver of a sentencing challenge. See e.g.,

Commonwealth v. Williams, 562 A.2d 1385, 1389 (concluding that when

an “appellant’s Rule 2119(f) statement contains no factual averments which

suggest that the sentencing scheme as a whole has been compromised, but

instead merely paraphrases appellant’s argument as to why the sentencing

court abused its discretion in imposing the allegedly excessive sentence, the

petition for permission to appeal must be denied”).

     As this Court more recently has explained, however, we can look at both

the statement of questions presented and the prefatory 2119(f) statement to

determine whether a substantial question exists. See Commonwealth v.

Johnson-Daniels, 167 A.3d 17, 27 (Pa. Super. 2017). Although he provides

no facts regarding his sentence in his 2119(f) statement, in his statement of

the question presented on appeal, Lapham asserts that his sentence is

                                   - 17 -
J-S38003-20



“excessive when considering the protection of the public, the gravity of the

offense as it related to the impact on the life of [Santana] and on the

community, and [his] rehabilitative needs. Lapham’s Brief at 12. Although

Lapham should have reiterated such statements in his Rule 2119(f) statement,

we find that he has raised a substantial question. See Johnson-Daniels,

167 A.3d at 27; Commonwealth v. Swope, 123 A.3d 333, 340 (Pa. Super.

2015) (concluding that an excessive sentence claim coupled with a claim that

the court failed to consider the defendant’s mitigating sentences and his

rehabilitative needs raises a substantial question).

      Our standard of review when deciding an excessive sentencing claim is

as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, is not shown merely to be an error in judgment.
         Rather the appellant must establish, by reference to the
         record, that the sentencing court ignored or misapplied the
         law, exercised its judgment for reasons of partiality,
         prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted).

      At sentencing, the Commonwealth recommended that the trial court

sentence Lapham to a two-year probationary term, and defense counsel

requested the court impose a lesser term of probation for several reasons,

including the fact that Lapham had been diagnosed with post traumatic stress


                                     - 18 -
J-S38003-20



disorder. In response, the trial court stated its belief that a two-year term of

probation would benefit Lapham:

         [I]t seems to me that that the supervision is probably going
         to be a good thing as opposed to a punitive thing. He has a
         prior record score of zero. And he was convicted of a
         misdemeanor of the second degree, [for] which two years
         is the maximum. But it seems to be like two years of
         supervision will probably be a good thing.

N.T., 11/26/19, at 4. After Lapham’s allocution, and after he answered a few

of the trial court’s questions, the trial court again stated, “Yeah. I mean, I’m

not in any way, shape or form trying to punish you. I’m just – I just think

that supervision will be a good thing.” Id. at 6.

      Our review of the record supports the trial court’s conclusions.       In

arguing to the contrary, Lapham assert that the trial court “failed to give

appropriate weight to the mitigating factors[.]”       Lapham’s Brief at 41.

Additionally, he claims that because no restitution was included as part of his

sentence, a long probationary term was inappropriate. Id. Finally, Lapham

asserts that his “mental health diagnoses and need for treatment and

rehabilitation show that the rehabilitation factor should have been further

considered by the [trial court] in the sentence handed down.” Id.

      As noted above, the trial court did consider Lapham’s rehabilitative

needs by determining that a two-year probation term of supervision would aid

him in his treatment and diagnoses. In essence, Lapham is asking this Court

to substitute our judgment for that of the trial court. This we will not do.

Williams, supra.

                                     - 19 -
J-S38003-20



     In sum, because all of Lapham’s claims are without merit, we affirm his

judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2020




                                  - 20 -